                           IN THE UNITED STATES COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel. K.W.,                §
    Plaintiffs,                                §
                                               §
v.                                             §        CIVIL ACTION NO. 4:20-CV-00672
                                               §
HARRIS COUNTY DEPARTMENT                       §
    OF EDUCATION,                              §
    Defendant.                                 §




                      PLAINTIFFS’ OPPOSED MOTION FOR
               AN EXTENSION OF TIME TO SUBMIT EXPERT REPORTS

       NOW COMES Plaintiffs Ethlokia Plumber, ex rel. K.W., by and through the undersigned

counsel, pursuant to Rules 6(b) of the Federal Rules of Civil Procedure, and move this Court for

an order granting their request to extend the time to submit their Expert Reports in the above-titled

action. In support hereof, Plaintiffs show the following:


       1. Plaintiffs’ Expert Reports are due by October 6, 2020.

       2. The time for filing Plaintiffs’ Expert Reports has not yet expired.

       3. Plaintiffs are requesting an extension of 30 days to submit their Expert Reports.

       4. This extension of time for filing Plaintiffs’ Expert Reports will not affect any other

           filing deadlines or the trial settings currently set.

       5. Plaintiffs are also requesting that an extension commensurate with a 30-day extension

           requested by Plaintiffs be granted to Defendant Harris County Department of Education

           to submit their Expert Reports.




                                                   1
       6. This motion is not being made for the purpose of delay but is made based on the

          difficulties related to the ongoing COVID pandemic and personal health problems by

          Plaintiffs’ counsel.

       7. Plaintiffs’ counsel conferred with Defendant’s counsel regarding this request on

          October 5, 2020. While Defendant’s counsel was willing to agree to an extension of

          time to submit the Expert Reports, she was only willing to agree to a brief extension to

          October 9, 2020, 3 days from the deadline. As Plaintiffs are requesting a 30-day

          extension of the deadline, Defendants are opposed to Plaintiffs’ request.

       THEREFORE, Plaintiffs Ethlokia Plumber, ex rel K.W. respectfully request the Court for

an order extending the time to submit Expert Reports up to and including November 5, 2020.

       This is the 6th day of October, 2020.


                                                    Respectfully submitted,

                                                    /s/ Yvonnilda G. Muñiz
                                                    YVONNILDA G. MUÑIZ

                                                    State Bar No. 24007717
                                                    Southern Dist. No. 1014837

                                                    Law Office of Yvonnilda Muñiz, P.C.
                                                    P.O. Box 92018
                                                    Austin, TX. 78709
                                                    Tel. (512) 288-4279
                                                    Fax (888) 398-8808
                                                    Email: ygmuniz@outlook.com


                                                    ATTORNEY-IN-CHARGE
                                                    ATTORNEY FOR PLAINTIFFS




                                               2
                                CERTIFICATE OF SERVICE

       I certify that on October 6, 2020, I electronically filed the foregoing Opposed Motion for

Extension of Time to Submit Expert Reports and Proposed Order with the Clerk of Court using

the CM/ECF system which will send notification of such filing to all counsel and parties of record.

       This the 6th day of October, 2020.

                                                            /s/Yvonnilda Muñiz
                                                            Yvonnilda Muñiz

                                                            Counsel for Plaintiffs


                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(D), I hereby certify that on October 5, 2020, Plaintiffs’ counsel

conferred by electronic mail with Respondent’s counsel, Melissa Goins, in a good faith effort to

request agreement to the extension of time to submit Expert Reports but, while Ms. Goins was

agreeable to a 3 day extension, Respondent’s counsel would not agree to a longer extension of the

deadline.

       This the 6th day of October, 2020.

                                                            /s/Yvonnilda Muñiz
                                                            Yvonnilda Muñiz

                                                            Counsel for Plaintiffs




                                                3
